REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND

                 No. 49

        September Term, 2014




    CINDY L. SCHLOTZHAUER

                   v.

   KEVIN MORTON, JR., ET AL.




   Meredith,
   Arthur,
   Leahy,

                  JJ.




         Opinion by Arthur, J.




         Filed: July 30, 2015
       This appeal concerns an intersection of federal bankruptcy law and Maryland civil

procedure. The appeal specifically concerns the identity of the real party in interest and

the effect of the statute of limitations, including the doctrine of relation back, when a

person has been divested of the right to pursue a tort claim because of a bankruptcy filing,

but later reacquires that right by operation of bankruptcy law.

       When a person files for protection from creditors under federal bankruptcy law, all

of the person’s property, including personal injury claims, become the property of the

bankruptcy estate. See 11 U.S.C. § 541(a); see also Adams v. Manown, 328 Md. 463, 477

(1992); Bowie v. Rose Shanis Fin. Servs., LLC, 160 Md. App. 227, 235 (2004); Pacific

Mortgage and Inv. Group, Ltd. v. Horn, 100 Md. App. 311, 319 (1994). Those rights

become the property of the estate even if the person intentionally, inadvertently, or

innocently fails to disclose them to the trustee, the bankruptcy court, and the creditors.

See Adams, 328 Md. at 478; Bowie, 160 Md. App. at 246-47.

       Generally, the bankruptcy trustee alone may assert that person’s rights, including

the right to pursue a tort claim for personal injuries, unless the trustee abandons the rights

(see 11 U.S.C. § 554; Horn, 100 Md. App. at 319-21) or the bankruptcy court declares

them to be exempt from creditor claims. 11 U.S.C. § 522(b); Bowie, 160 Md. App. at

249. If the rights have not been abandoned or exempted, the bankruptcy trustee retains

the sole right to assert them even after the bankruptcy court has closed the bankruptcy

case and granted the debtor a discharge. See, e.g., Adams, 328 Md. at 478; Bowie, 160
Md. App. at 246-47.
       In this case, appellant Cindy Schlotzhauer filed for bankruptcy protection a few

months after she suffered personal injuries in an automobile accident. In her bankruptcy

filings, however, Schlotzhauer neither disclosed her personal injury claim nor asserted

that it was exempt from the claims of her creditors. Consequently, her bankruptcy trustee

did not abandon the claim, and the court did not declare it to be exempt. Instead, even

after the bankruptcy court discharged her debts and closed her case, the claim remained

the property of her estate, which her trustee alone could assert.

       After emerging from bankruptcy, Schlotzhauer asserted the personal injury claim

in the Circuit Court for Queen Anne’s County. Her adversaries, appellees Kevin Morton

Jr. and Uni-Select USA, Inc. (collectively “Uni-Select”), moved for summary judgment

on the ground that she had no right to assert the claim because it belonged to her

bankruptcy trustee. Schlotzhauer responded by promptly returning to the bankruptcy

court, reopening her case, disclosing the personal injury claim, and obtaining a ruling that

the claim was exempt from the claims of her creditors and had been revested in her.

       Nonetheless, on the same day that the bankruptcy court docketed the ruling in

which it declared the claim to be exempt and to have been revested in Schlotzhauer, the

circuit court, which was unaware of the bankruptcy court’s decision, granted Uni-Select’s

motion for summary judgment. In a motion to alter or amend, Schlotzhauer apprised the

circuit court both of the bankruptcy court’s decision and of a subsequent decision in

which the bankruptcy court ruled that the personal injury claim had been revested in her



                                             -2-
by operation of federal bankruptcy law before she even commenced this case.

      After the circuit court denied the motion to alter or amend, Schlotzhauer took this

timely appeal.

                                   Q UESTION P RESENTED

      Schlotzhauer asks this Court to consider five interrelated questions, of which it is

necessary only to consider one: Did the circuit court err in denying Schlotzhauer’s motion

to alter or amend the court’s judgment? Because we answer that question in the

affirmative, we reverse the judgment.1




      1
          Schlotzhauer’s brief presented the questions in the following form:

      1.       Did the Circuit Court err in not staying the action pursuant to the
               Court of Appeal’s directions in Adams v. Manown, 328 Md. 463[,]
               615 A.2d 611 (Md. 1992) for Bankruptcy Court evaluation and
               resolution of the bankruptcy issues?

      2.       Did the Circuit Court err in refusing to accept the Bankruptcy
               Court’s acceptance of the Appellant’s innocent error and decreeing
               nunc pro tunc the effectiveness of Appellant’s Schedules B and C as
               of October 6, 2010, more than two (2) years prior to her filing suit?

      3.       Did the Circuit Court err in refusing to recognize the Appellant’s
               Complaint when filed by her on December 27, 2012 was proper and
               that the Queen Anne’s County Circuit Court then had subject matter
               jurisdiction?

      4.       Did the Circuit Court err in ruling on the Summary Judgment Motion
               prematurely?

      5.       Did the Circuit Court err in denying the Motion to Alter or Amend?

                                             -3-
                          F ACTUAL AND P ROCEDURAL H ISTORY

       A.     The Underlying Complaint and Initial Bankruptcy Proceedings

       On January 4, 2010, a car driven by Schlotzhauer collided with another vehicle in

the parking lot of a post office in Centreville, Maryland.

       On October 6, 2010, Schlotzhauer filed a voluntary petition for Chapter 7

bankruptcy in the United States Bankruptcy Court for the District of Maryland. On the

schedules accompanying her petition, Schlotzhauer did not list any potential claim arising

from the automobile accident as an asset, nor did she claim an exemption for that asset.

On January 19, 2011, the bankruptcy court granted Schlotzhauer a discharge from her

debts and closed the case.

       Nearly three years after the automobile accident, on December 27, 2012,

Schlotzhauer filed a complaint against Uni-Select in Circuit Court for Queen Anne’s

County. Uni-Select answered and elected for a jury trial. The answer included a general

denial of the allegations in Schlotzhauer’s complaint and asserted that the complaint

failed to state a cause of action upon which relief may be granted, as well as several

affirmative defenses.2


       2
         Although Uni-Select moved for summary judgment on the ground that
Schlotzhauer lacked standing, the answer did not include any averment that Schlotzhauer
lacked the capacity to sue. But see Md. Rule 2-323(f) (requiring an answer to contain
certain “negative defenses,” including “the capacity of a party to sue or be sued”). If such
defenses are “not raised by negative averment, these matters are admitted for the purpose
of the pending action.” Id.; see also Thomas v. Capital Med. Mgmt. Assocs., LLC, 189
                                                                               (continued...)

                                             -4-
       B.     Motion for Summary Judgment and Reopening of Bankruptcy Case

       After discovery, which included a deposition of Schlotzhauer both about the merits

of the case and her bankruptcy, Uni-Select moved for summary judgment on August 23,

2013. In its motion, Uni-Select asserted that Schlotzhauer had not scheduled her claim in

the bankruptcy case and that her bankruptcy trustee had not abandoned it. Uni-Select also

asserted that Schlotzhauer’s bankruptcy trustee alone could prosecute the claim and that

Schlotzhauer had no “standing.”

       Promptly thereafter, on September 12, 2013, Schlotzhauer moved the bankruptcy

court to reopen her Chapter 7 case so that she could file amended schedules that disclosed

the personal injury claim and obtain a declaration that the claim was exempt from the

claims of her creditors. Uni-Select moved to intervene in the bankruptcy case to oppose

the reopening of the case.

       Meanwhile, Schlotzhauer opposed Uni-Select’s motion for summary judgment and

moved the circuit court to stay its decision until the bankruptcy court had ruled.

       On October 24, 2013, the bankruptcy court ordered that the bankruptcy case be

reopened for the filing of amended schedules of assets. On that same date, Schlotzhauer

filed the amended schedules, listing her claim for “personal injury damages” with the

value of $1.5 million and claiming that the property was exempt pursuant to section




       2
      (...continued)
Md. App. 439, 454-58 (2009).

                                             -5-
11-504(b)(2) of the Courts and Judicial Proceedings Article.3 Uni-Select opposed the

amended schedules.

       Schlotzhauer promptly notified the circuit court that she had reopened the

bankruptcy case, and she requested a stay of the circuit court proceedings. On October

29, 2013, the circuit court ordered that Schlotzhauer’s motion to stay and Uni-Select’s

motion for summary judgment would be held sub curia for 30 days, “to permit [the]

parties to address matters of bankruptcy jurisdiction and to permit [the] parties to

supplement their motions[.]” At a motions hearing held on December 5, 2013,

Schlotzhauer requested, as an alternative remedy, that the court permit the bankruptcy

trustee to be added as a co-plaintiff.

       C.     The Bankruptcy Court’s Initial Ruling

       The bankruptcy court issued its ruling regarding Schlotzhauer’s amended

schedules at a hearing on January 7, 2014. The court held, first, that Uni-Select lacked

standing to object to the amendment of the schedules in Schlotzhauer’s bankruptcy case,




       3
         The bankruptcy code sets forth a list of items that a debtor may exempt from the
property of the estate (see 11 U.S.C. § 522(b)), but also permits each state to opt out of
the federal scheme and to enact a set of exemptions for its own citizens. In re Dobbins,
249 B.R. 849, 851 & n.3 (Bankr. D. Md. 2000). Maryland has opted out of the federal
scheme. Id. n.3; see Md. Code (1974, 2013 Repl. Vol., Supp. 2014) § 11-504(g) of the
Courts and Judicial Proceedings Article (“CJP”). “[T]herefore Maryland residents who
file bankruptcy are limited to the exemptions provided under state statutory law.” In re
Dobbins, 249 B.R. at 851-52. These exemptions include the exemption in CJP section
11-504(b)(2) for “money payable in the event of sickness, accident, injury, or death of any
person, including compensation for loss of future earnings.”

                                             -6-
because Uni-Select was not a creditor or otherwise affected by the distribution of the

bankruptcy estate. In the absence of any valid objection to the amended schedules, the

bankruptcy court concluded that Schlotzhauer’s exemption “became allowed 31 days after

the Debtor’s Amended Schedule C was filed[,]” i.e., on November 26, 2013. “After the

allowance of the exemption, [the asset] belonged and belongs to the Debtor.”

       The bankruptcy court’s written order was docketed the next day, January 8, 2014.

       D.     Circuit Court’s Summary Judgment Order and Opinion

       Although the bankruptcy court had just ruled that Schlotzhauer had reacquired the

personal injury claims as of November 26, 2013, and thus had the right to assert them as

of that date, the circuit court reached a contrary conclusion on the same day that the

bankruptcy court’s order was docketed. Unaware of the bankruptcy court’s near-

simultaneous decision that the claims had been revested in Schlotzhauer, the circuit court

granted Uni-Select’s motion for summary judgment on the “threshold jurisdictional issue”

that Schlotzhauer lacked “standing.”

       On the merits, the court phrased the issue as: “who owns the cause of action and is

entitled to pursue that cause of action to judgment.” Relying primarily on Bowie v. Rose

Shanis Financial Services, LLC, 160 Md. App. 227 (2004), a case in which the plaintiff

had neither scheduled his claim, nor requested an exemption, nor obtained a

determination that the claim was exempt from creditor claims as Schlotzhauer had, the

circuit court reasoned “[t]he Plaintiff’s Bankruptcy Estate currently owns this cause [of]



                                             -7-
action.” The court further reasoned that the mere reopening of the bankruptcy case did

not “cure the issue of standing” on its own, but that Schlotzhauer “must wait until the

owner of the cause of action,” the trustee, “makes a decision whether to pursue that

action.” The court admitted that Schlotzhauer’s request for a stay had “some foundation

in common sense,” but concluded that a stay was not required.

       In a footnote in the final paragraph of the opinion, the court addressed whether to

“dismiss the action without prejudice, and then allow the Bankruptcy Estate to pursue the

claim.” The court reasoned that, because the three-year statute of limitations had already

expired, “an amended complaint would be barred at this point.” But see Md. Rule 2-201

(providing that joinder or substitution of real party in interest has “same effect as if the

action had been commenced in the name of the real party in interest”).

       On the same day that the court issued its opinion and order, Schlotzhauer filed a

line, notifying the court that the bankruptcy court had confirmed the exemption and

decreed that the claim had been revested in her as of November 26, 2013.

       E.     The Reconsideration Motions

       In an apparent response to the circuit court’s statement that limitations would bar

her from asserting her claims unless she could show that she owned her claim when she

first filed suit in December 2012, Schlotzhauer asked the bankruptcy court to reconsider

its decision that she had reacquired her claims only as of November 26, 2013, the thirtieth

day after the court had accepted her amended schedules. She specifically asked the



                                              -8-
bankruptcy court to order that the amended schedules were effective nunc pro tunc on

January 19, 2011, the date on which she was originally discharged from bankruptcy.

         At about the same time, on January 16, 2014, Schlotzhauer moved, pursuant to

Maryland Rule 2-534, to alter or amend the order granting summary judgment against her.

In the motion, Schlotzhauer asked the court to vacate the summary judgment and to hold

the case open until the bankruptcy court had finally resolved the date on which she had

reacquired her claim.

         F.     The Bankruptcy Court’s Second Decision

         On January 24, 2014, before the circuit court ruled on the motion to alter or

amend, the bankruptcy court reconsidered its conclusion about the effective date of an

exemption contained in a schedule that is filed after the commencement of a bankruptcy

case. Quoting In re O’Brien, 443 B.R. 117, 131 (Bankr. W.D. Mich. 2011), the

bankruptcy court concluded that, “‘[r]egardless of when an exemption is subsequently

claimed by a debtor in the case, it must relate back’ . . . to the date of the petition” – i.e.,

to the date on which the debtor filed for bankruptcy protection. “Accordingly,” the court

concluded that “upon the allowance of the exemption” that Schlotzhauer claimed in her

amended schedules, “the cause of action revested back to the Debtor and that revesting in

law related back to the date of filing of the Petition in this bankruptcy case on October 6,

2010.”

         In other words, as a matter of federal bankruptcy law, when the bankruptcy court



                                               -9-
allowed the exemption that Schlotzhauer had claimed in her amended schedules, it was as

though she had owned her claims all along.4

       With the bankruptcy court’s second ruling in hand, Schlotzhauer supplemented her

motion to alter or amend. As a consequence of the bankruptcy court’s ruling, she argued,

the ground for summary judgment no longer existed: the bankruptcy court had determined

that she, and not (as the circuit court said) her trustee, owned her claims when she first

filed this case.

       G.      The Circuit Court Ruling on the Post-Judgment Motion

       At a hearing on February 25, 2014, Uni-Select did not dispute that Schlotzhauer

had “reacquired the right to bring this cause of action” through the bankruptcy court.

Instead, Uni-Select contended that “she would necessarily have to file a new suit, a

separate lawsuit, which would necessarily be barred by the statute of limitations.” Uni-

Select reiterated its position that the original complaint “was a nullity and [the circuit

court] lacked subject matter jurisdiction to do anything with it, other than dismiss it.”

       On February 27, 2014, the circuit court issued an order stating only that

Schlotzhauer’s motion to alter or amend the judgment was denied. Schlotzhauer then

noted a timely appeal on March 18, 2014.




       4
         Accord In re Gentry, 459 B.R. 861, 864 (Bankr. M.D. Fla. 2011) (“[i]n the case
of amended claims of exemption, the amendment relates back to, and is effective as of,
the petition date”); In re Ball, 201 B.R. 204, 207 (N.D. Ill. 1996); Christy v. Heights Fin.
Corp., 101 B.R. 542, 543-44 (C.D. Ill. 1987).

                                             -10-
                                   S TANDARD OF R EVIEW

       Maryland Rule 2-534 permits parties to invoke the court’s revisory power:

       Motion to Alter or Amend a Judgment – Court Decision

       In an action decided by the court,[5] on motion of any party filed within ten
       days after entry of judgment, the court may open the judgment to receive
       additional evidence, may amend its findings or its statement of reasons for
       the decision, may set forth additional findings or reasons, may enter new
       findings or new reasons, may amend the judgment, or may enter a new
       judgment. . . .

       Pursuant to this Rule, the circuit court “has broad discretion whether to grant

motions to alter or amend filed within ten days of the entry of judgment,” and “[i]ts

discretion is to be applied liberally so that a technicality does not triumph over justice.”

Benson v. State, 389 Md. 615, 653 (2005) (citing Maryland Bd. of Nursing v. Nechay, 347
Md. 396, 408 (1997)).

       An appellate challenge to a court’s ruling on a Rule 2-534 motion is typically

limited in scope. Cent. Truck Ctr., Inc. v. Cent. GMC, Inc., 194 Md. App. 375, 397

(2010) (quoting In re Julianna B., 179 Md. App. 512, 558 (2008), vacated, 407 Md. 657

(2009)). “In general, the denial of a motion to alter or amend a judgment is reviewed by

appellate courts for abuse of discretion.” RRC Northeast, LLC v. BAA Maryland, Inc.,

413 Md. 638, 673 (2010) (citing Wilson-X v. Dep’t of Human Res., 403 Md. 667, 674-75




       5
        Within the meaning of this Rule, the phrase “action decided by the court”
includes an action disposed of by a grant of summary judgment. Sieck v. Sieck, 66 Md.
App. 37, 40 n.1 (1986).

                                             -11-
(2008)). “The relevance of an asserted legal error, of substantive law, procedural

requirements, or fact-finding unsupported by substantial evidence, lies in whether there

has been such an abuse.” Wilson-X, 403 Md. at 676.

       Nevertheless, a “court’s discretion is always tempered by the requirement that the

court correctly apply the law applicable to the case.” Arrington v. State, 411 Md. 524,

552 (2009); see In re Adoption/Guardianship No. T97036005, 358 Md. 1, 24-25 (2000)

(abuse of discretion where trial judge’s decision with respect to discretionary matter “was

based on an error of law”); Guidash v. Tome, 211 Md. App. 725, 735 (2013) (abuse of

discretion occurs when court “makes a decision based on an incorrect legal premise”);

Brockington v. Grimstead, 176 Md. App. 327, 359 (2007) (“an exercise of discretion

based upon an error of law is an abuse of discretion”).

       Consequently, in appeals from the denial of a post-judgment motion, reversal is

warranted in cases where there is both an error and a compelling reason to reconsider the

underlying ruling. E.g. Williams v. Hous. Auth. of Baltimore City, 361 Md. 143, 153

(2000) (holding that it is abuse of discretion not to strike judgment and allow further

proceedings where judgment was “based on a clear mistake” later brought to court’s

attention); Wormwood v. Batching Sys., Inc., 124 Md. App. 695, 700-01 (1999) (holding

that circuit court abused discretion in denying motion for reconsideration where appellant

brought court’s attention to legal error previously made by court); Garliss v. Key Fed.

Savings Bank, 97 Md. App. 96, 104-05 (1993) (holding that circuit court abused



                                            -12-
discretion in denying motion to alter or amend that “should have alerted” hearing judge

that movant was entitled to credit against judgment).

       When a party requests that a court reconsider a ruling solely because of new

arguments that the party could have raised before the court ruled, the court has almost

limitless discretion not to consider those argument. Steinhoff v. Sommerfelt, 144 Md.

App. 463, 484 (2002). By contrast, when a party makes a prompt and timely request that

a court reconsider a ruling because of a development that the party could not have raised

before the court ruled, the court can and should reconsider its decision. See, e.g., Knish v.

Stein, 347 F. Supp. 2d 682, 685-86 (D. Minn. 2004) (reconsidering dismissal of habeas

corpus petition for lack of jurisdiction and deciding petition on merits because of

intervening appellate decision that implicitly rejected premise of court’s earlier decision);

Morrow v. Harkleroad, 258 F. Supp. 2d 418, 419 (W.D.N.C. 2003) (amending judgment

and opinion to accommodate intervening change in law, which occurred when appellate

court vacated earlier opinion on which court had relied); Quinones-Ruiz v. United States,

873 F. Supp. 359, 361-62 (S.D. Cal. 1995) (reconsidering grant of summary judgment,

and entering summary judgment against party who had prevailed in earlier ruling, because

of intervening change in controlling law that occurred when appellate court announced

new rule that affected case).6


       6
        Although these cases arise under Fed. R. Civ. P. 59, the pertinent Maryland Rule,
Rule 2-534, is “an analog to Federal Rules of Civil Procedure 52(b) and 59(a),” and, in
                                                                             (continued...)

                                            -13-
       In the instant case, the circuit court properly exercised its discretion to consider the

impact of the bankruptcy court’s orders. See In re Adoption/Guardianship of Joshua M.,

166 Md. App. 341, 356 (2005) (holding “that Rule 2-534 accords the trial court discretion

to consider admissible evidence of facts occurring after the date of entry of judgment

when those facts are directly related to relevant facts arising between the date of trial and

the date of entry of judgment”). The circuit court scheduled a hearing even though a

hearing is typically not required for a motion to reconsider the grant of summary

judgment. See Md. Rule 2-311(f); see also Lowman v. Consol. Rail Corp., 68 Md. App.
64, 75 (1986). Furthermore, the hearing transcript reflects that the court accepted the

evidence of the post-judgment developments and considered the parties’ written

arguments regarding the effect of the bankruptcy court’s decisions. The court specifically

directed the parties to address the potential curative effect of the bankruptcy court’s

orders. Uni-Select did not object to the consideration of “post-judgment” evidence, but

instead maintained that the circuit court’s ruling was legally correct even in light of the

outcome of the bankruptcy proceedings.

       Although the circuit court did not elaborate when it denied Schlotzhauer’s post-




       6
          (...continued)
fact, “is more expansive than the federal rules.” Renbaum v. Custom Holding, Inc., 386
Md. 28, 44 (2005). The Court of Appeals has “long held that federal caselaw interpreting
a Federal Rule of Civil Procedure is persuasive authority for the interpretation of a
Maryland Rule patterned after the federal rule.” Phillip Morris USA, Inc. v. Christensen,
394 Md. 227, 253 (2006).

                                             -14-
judgment motion, the circumstances establish that the court credited the argument that

Uni-Select was legally entitled to judgment even if Schlotzhauer had been revested with

the right to assert her claim as of the date of her bankruptcy petition in 2010. See

Wormwood, 124 Md. App. at 701 (inferring from comments by court and arguments made

by appellee that dismissal and denial of reconsideration rested on resolution of legal

question). To the extent that the court’s ruling depended upon this purely legal

determination, the scope of appellate review necessarily broadens. See Harrison-

Solomon v. State, 216 Md. App. 138, 146 (2014) (in reviewing denial of motion to alter or

amend for overall abuse of discretion, explaining that “[t]o the extent that our decision

involves . . . questions of law, our review is de novo”); U.S. Life Ins. Co. of New York v.

Wilson, 198 Md. App. 453, 463-64 (2011) (noting that, even though some arguments

were raised on motion for reconsideration of summary judgment order, “[f]or all intents

and purposes . . . we are reviewing all aspects of the summary judgment decision de

novo”).

       Consequently, the focus of our review shifts. The central question becomes: after

the circuit court exercised its discretion to consider the bankruptcy court’s rulings

concerning when Schlotzhauer reacquired her claim, was the court correct in ruling that

Uni-Select was still entitled to summary judgment?




                                            -15-
                                          D ISCUSSION

       A.      As a Matter of Federal Bankruptcy Law, Schlotzhauer Owned the
               Claim as of the Date of Summary Judgment

       A petition for bankruptcy, when filed by a debtor such as Schlotzhauer, “creates an

estate . . . comprised of all . . . property,” including “all legal or equitable interests of the

debtor in property at the commencement of the case.” 11 U.S.C. § 541(a)(1). This

definition encompasses all kinds of tangible and intangible assets, including personal

injury claims and including property that may be exempt under state law. See, e.g., In re

Orso, 283 F.3d 686, 691 (5th Cir. 2002); In re Wischan, 77 F.3d 875, 877 (5th Cir. 1996);

Tignor v. Parkinson, 729 F.2d 977, 980 (4th Cir. 1984). The estate is represented by a

trustee, who has the capacity to file suit to assert the debtor’s claims. See 11 U.S.C. §

323.

       The debtor must file a schedule of assets and liabilities at the time of the petition

(11 U.S.C. § 521(a)(1)(B)(i); Fed. R. Bankr. P. 1007) and must list all property that the

debtor claims as exempt. 11 U.S.C. § 522(l). A party in interest to the bankruptcy

proceeding, in turn, may object to the debtor’s claims for exemptions. Fed. R. Bankr. P.

4003(b)(1). “If an interested party fails to object within the time allowed, a claimed

exemption will exclude the subject property from the estate[.]” Schwab v. Reilly, 560
U.S. 770, 775 (2010).

       Maryland residents can claim exemptions under state law, including an exemption

“from execution on a judgment” that is “payable in the event of sickness, accident, injury,

                                               -16-
or death of any person, including compensation for loss of future earnings.” CJP §

11-504(b)(2); see In re Dobbins, 249 B.R. 849, 851-52 & nn. 3-4 (Bankr. D. Md. 2000).

       Debtors may amend or supplement their schedules as a matter of course before the

bankruptcy case closes. Fed. R. Bankr. P. 1009(a). In addition, the bankruptcy court has

discretion to reopen a case “to administer assets, to accord relief to the debtor, or for other

cause.” 11 U.S.C. § 350; see Fed. R. Bankr. P. 5010; In re Thompson, 16 F.3d 576, 581

(4th Cir. 1994). The bankruptcy court has discretion to permit a party to perform an act,

such as the filing of amended asset schedules, even after the specified period in which the

act is required or allowed to be done. Fed. R. Bankr. P. 9006(b)(1) (“the court for cause

shown may at any time in its discretion for cause shown . . . on motion made after the

expiration of the specified period permit the act to be done where the failure to act was

the result of excusable neglect”). It was pursuant to these provisions that the bankruptcy

court permitted Schlotzhauer to reopen her bankruptcy case, file amended schedules, and

claim an exemption for her cause of action against Uni-Select.7




       7
         Both parties have debated the implications of the inaccurate schedules that
Schlotzhauer originally filed with her initial bankruptcy petition. Schlotzhauer maintains
that the omission of her personal injury claim was entirely innocent; Uni-Select responds
that it was her sole responsibility as the debtor to ensure the accuracy of her schedules,
which she submitted under penalty of perjury. Schlotzhauer’s culpability is ultimately
irrelevant to this opinion. While that factor may have been important in the bankruptcy
court’s discretionary decision to accept amended schedules after the closing of her case
(see Fed. R. Bankr. P. 9006(b)(1)), it is not our prerogative to review that court’s exercise
of discretion. Our review concerns only the effect of the bankruptcy court’s ultimate
legal conclusion upon the action in the circuit court.

                                             -17-
       In granting summary judgment in Uni-Select’s favor on January 8, 2014, the

circuit court asserted that the bankruptcy court had “not taken any action” yet and that the

cause of action “currently” belonged to the bankruptcy estate. Unbeknownst to the circuit

court, however, the bankruptcy court had just ruled that, after the allowance of the

exemption, which took effect on November 26, 2013, the claim “belonged and belongs”

to Schlotzhauer.

       In light of the bankruptcy court’s clear ruling on this principle of federal

bankruptcy law, the circuit court’s contrary conclusion was legally incorrect, as was the

accompanying grant of summary judgment. When Schlotzhauer brought the error to the

circuit court’s attention, therefore, it was obligated to revisit its ruling and to consider the

consequences of its unintended error. See Williams, 361 Md. at 153; Wormwood, 124
Md. App. at 701; see also Garliss, 97 Md. App. at 105.8




       8
         In its initial grant of summary judgment, the circuit court had relied prominently
on Bowie v. Rose Shanis Financial Services, LLC, 160 Md. App. 227 (2004), in which
this Court affirmed the entry of summary judgment against a bankrupt debtor who had
never disclosed his claim in his bankruptcy case (id. at 232); whose claim was plainly not
exempt from creditor claims (id. at 249); and who, in any event, had never sought (much
less obtained) an exemption. Id. Even before the bankruptcy court handed down its
decisions concerning when Schlotzhauer reacquired her claim, Bowie was readily
distinguishable from this case: Schlotzhauer disclosed her claim (albeit belatedly); she
claimed an exemption; and she was very clearly entitled to the exemption. See CJP §
11-504(b)(2). These factors placed Schlotzhauer’s claim “outside the bankruptcy estate
the trustee is charged to administer.” Schwab v. Reilly, 560 U.S. 770, 800 (2010).

                                              -18-
       B.     Even if Schlotzhauer Filed Suit When She Had No Right to Assert the
              Claim, She Could Maintain the Suit Once She Reacquired the Claim

       In her post-judgment motion, Schlotzhauer brought the bankruptcy court’s initial

decision to the circuit court’s attention and asked the court to correct its erroneous

conclusion that the cause of action “currently” belonged to the bankruptcy estate. Uni-

Select responded that, even if the cause of action had revested in Schlotzhauer before the

grant of summary judgment, the decision was still correct because the statute of

limitations had run by the time Schlotzhauer reacquired the claim in November 2013 (the

injury having occurred more than three years earlier, on January 4, 2010). Uni-Select

based its argument on the premise that, upon reacquiring the claim, Schlotzhauer was

obligated to file a new complaint.

       While the circuit court credited that argument in granting summary judgment, and

appears to have credited it in denying the post-judgment motion (see Wormwood, 124
Md. App. at 701), the argument has no support in Maryland law. Even if Schlotzhauer

had no right to assert her personal injury claims from the time when she filed suit in

December 2012 until November 26, 2013, the thirtieth day after the allowance of her

exemptions, she acquired the right to continue and maintain the preexisting lawsuit

asserting when she became vested with the right to assert those claims.

       In Pacific Mortgage and Inv. Group, Ltd. v. Horn, 100 Md. App. 311, 319-21

(1994), Horn filed suit at a time when her bankruptcy trustee alone had the right to assert

the claim, as did Schlotzhauer in this case. While Horn’s suit was pending, however, her

                                             -19-
trustee closed the bankruptcy case and abandoned the claim (which Horn had disclosed).

On those facts, this Court considered whether Horn could maintain the suit even though

she was not initially “the proper party to bring the suit.” Id. at 321.

       Quoting Barletta v. Tedeschi, 121 B.R. 669, 673 (N.D.N.Y. 1990), this Court

rejected the proposition that the “‘premature filing’” of the complaint “‘is a bar to [the]

continuation of the action now.’” Horn, 100 Md. App. at 321. “‘When the trustee

abandons estate property, the property stands as if no bankruptcy had been filed and the

debtor enjoys the same claim to it as he held previous to the filing of the bankruptcy.’”

Id. (quoting Barletta, 121 B.R. at 673) (internal citations omitted). Accordingly, even

though Horn did not have the right to assert her claims when she commenced the case,

she could maintain the action after she acquired the right to assert those claims.

       Here, the trustee did not abandon the claim, as he did in Horn; rather, in the first

decision, the bankruptcy court ruled that the claim was no longer the property of the

bankruptcy estate because it was exempt from the claims of Schlotzhauer’s creditors.

Nevertheless, the effect is exactly the same in both cases. Whether through abandonment

by the trustee or through the allowance of the exemption by the bankruptcy court, the

debtor reacquired her claim by operation of law; she was not required to file an entirely

new action. To the extent that the circuit court based its rulings on a contrary conclusion,

it was incorrect.




                                             -20-
       C.      When She Reacquired the Claim, Schlotzhauer Replaced the Trustee as
               the Real Party in Interest

       In procedural terms, Horn and Schlotzhauer were not the “real parties in interest”

until they reacquired their claims; their bankruptcy trustees were.

       Md. Rule 2-201 addresses the requirement that an action be brought by the real

party in interest:

               Every action shall be prosecuted in the name of the real party in
       interest, except that an executor, administrator, personal representative,
       guardian, bailee, trustee of an express trust, person with whom or in whose
       name a contract has been made for the benefit of another, receiver, trustee
       of a bankrupt, assignee for the benefit of creditors, or a person authorized
       by statute or rule may bring an action without joining the persons for whom
       the action is brought. When a statute so provides, an action for the use or
       benefit of another shall be brought in the name of the State of Maryland.
       No action shall be dismissed on the ground that it is not prosecuted in the
       name of the real party in interest until a reasonable time has been allowed
       after objection for joinder or substitution of the real party in interest. The
       joinder or substitution shall have the same effect as if the action had been
       commenced in the name of the real party in interest.

       In Adams v. Manown, 328 Md. 463, 480 (1992), the Court of Appeals confronted

another bankruptcy-related case in which the action had “not been brought by the real

party in interest.” In that unusual case, Adams had concealed a claim from his

bankruptcy trustee and his creditors, filed suit to enforce the claim after he emerged from

bankruptcy, and recovered a $43,000.00 judgment on it. On appeal, the Court of Appeals,

on its own motion, recognized that the claim belonged to Adams’s bankruptcy estate even

though the estate was closed (id. at 478), that Adams’s former trustee was the real party in

interest (id. at 477), and that Adams himself lacked “standing.” Id. at 480.

                                            -21-
       In those circumstances, the court allowed the bankruptcy trustee to substitute for

Adams. Id. at 480-81. The court did not require the trustee to file a new action. See id.

at 481 (quoting P. Niemeyer and L. Richards, Maryland Rules Commentary 92 (1984)

(“[u]nder Rule 2-201, ‘the real party in interest simply steps into the shoes of the plaintiff

who commenced the action’”)).

       In light of Adams and Horn, Schlotzhauer became the real party in interest and was

able to continue the action at least as of November 26, 2013, when the bankruptcy court’s

first opinion said she reacquired her claim. Under neither case was she required to initiate

a new action.

       Notwithstanding Adams and Horn, Uni-Select theorizes that Schlotzhauer’s

complaint was a “nullity” that did not confer jurisdiction on the circuit court. Uni-Select

makes a number of analogies, likening the premature complaint, among other things, to a

complaint filed by a corporation that did not legally exist because of a forfeited charter.

See, e.g., Tri-County Unlimited, Inc. v. Kids First Swim Sch., Inc., 191 Md. App. 613, 624

(2010). The analogy is inapt. In the case of a complaint brought by a corporation that has

forfeited its charter, the action is a nullity because no one has the right to assert the claim

until the corporation reinstates its charter. In this case, by contrast, someone – namely,

Schlotzhauer’s bankruptcy trustee – had the right to assert her claim all along. The

problem here was not that no one had the right to assert the claim, but that the person who

had the right – i.e., the real party in interest – was not before the court. When



                                              -22-
Schlotzhauer remedied that problem by exempting her claims from the bankruptcy estate,

she became the real party in interest and, under Adams and Horn, acquired the right to

maintain the claim.

       D.     When Schlotzhauer Replaced the Trustee as Real Party in Interest, Her
              Rights Related Back to the Commencement of the Lawsuit

       Uni-Select, however, argued that limitations still barred Schlotzhauer from

proceeding because she lacked “standing” (i.e., because she was not the real party in

interest) on December 27, 2012, the date when she filed suit. Uni-Select fails to account

for the operation of the doctrine of relation back.

       In Crowe v. Houseworth, 272 Md. 481 (1974), the Court of Appeals held that a

circuit court abused its discretion by denying a plaintiff’s request to join certain

co-plaintiffs as necessary parties after the expiration of the statute of limitations. Id. at

489. In that case, Crowe brought an action for trespass to real property (id. at 483), but

the circuit court entered judgment against him on the ground that he owned the property

jointly with eleven others whom he could not join because the statute of limitations had

expired.

       On review, the Court of Appeals agreed that Crowe could not prosecute the action

without joining the other joint tenants as parties. Id. Nevertheless, the Court observed

that Crowe himself had filed suit within the limitations period and that the joinder of the

additional parties would affect “neither the gravamen of the action nor the measure of

damages.” Id. at 485. The Court adopted the modern view that the doctrine of relation

                                              -23-
back should prevent the defendant, Houseworth, from invoking the statute of limitations

to bar the joinder of the additional parties. Id. at 485-86. The Court explained: “‘when a

defendant has had notice from the beginning that the plaintiff sets up and is trying to

enforce a claim against it because of specified conduct, the reasons for the statute of

limitations do not exist, and we are of the opinion that a liberal rule should be applied.’”

Id. at 489 (quoting New York Cent. & Hudson River Railroad Co. v. Kinney, 260 U.S.
340, 346 (1922) (Holmes, J.)).

       Strictly speaking, this case does not involve the joinder of necessary parties after

limitations has run; it involves Schlotzhauer’s accession to the status of the real party in

interest after limitations has run. Nonetheless, the governing principles are the same.

Uni-Select agreed that it “had notice from the beginning” that Schlotzhauer was “trying to

enforce a claim against it because of specified conduct.” Crowe, 272 Md. at 489.9

       In these circumstances, there is no reason why relation back should not apply. Id.

In other words, there is no reason why we should not treat the complaint as having been

filed within the statute of limitations, even if, under the bankruptcy court’s first opinion,

Schlotzhauer had no right to prosecute that complaint until November 26, 2013, after

limitations had run. See Newman v. Enriquez, 171 Ohio App. 3d 117, 127-31 (Ct. App.




       9
         At oral argument, Schlotzhauer represented that Uni-Select’s insurer had received
notice of the claim immediately after the accident and had paid for her property damage.
Uni-Select agreed that it received notice of Schlotzhauer’s claim well within the
limitations period.

                                             -24-
2007) (employing doctrine of relation-back to reverse grant of summary judgment on

limitations grounds where plaintiffs filed suit when their bankruptcy trustee was real party

in interest, but became real parties in interest when trustee abandoned claim).

       This conclusion is supported by the procedure that the Court of Appeals devised in

Adams v. Manown. In that case, the claim had accrued at some point before June 26,

1989, when Adams filed suit to assert his putative rights. See Adams, 328 Md. at 468-69.

The Court of Appeals, however, did not hold that Adams lacked standing to assert his

rights until almost three years and five months later, on November 23, 1992. Even then,

the Court gave Adams’s trustee another 60 days to intervene in the case as the real party

in interest. Id. at 481. But although limitations would certainly have run by the time the

trustee eventually intervened, the Court of Appeals was untroubled by the prospect of

limitations, making no mention of it all. This is presumably because the Court understood

that the substitution of the trustee would relate back to the filing of the original complaint.

See Md. Rule 2-201 (“[t]he joinder or substitution [of the real party in interest] shall have

the same effect as if the action had been commenced in the name of the real party in

interest”).

       In dictating that a court must proceed as though the real party in interest had

commenced the action even if he or she is not joined or substituted into the case until

sometime thereafter, Rule 2-201 clearly envisions that the joinder or substitution relates

back to the time of filing of the initial complaint. Yet, “[i]f the rule permits the



                                             -25-
substitution of the real party in interest to relate back, avoiding the bar of the statute of

limitations, logic dictates that it applies equally where the party commencing the action

becomes the real party in interest during the pendency of the action.” Newman v.

Enriquez, 171 Ohio App. 3d at 130.10

       It follows that, even under the bankruptcy court’s first order, in which

Schlotzhauer was deemed to have reacquired her claims and to have become the real party

in interest only as of November 26, 2013, her status as real party in interest related back

to the filing of the initial complaint within the period of limitations on December 27,

2012. It is, therefore, incorrect, as a matter of law, to assert that limitations would bar

Schlotzhauer’s claims if she had reacquired them only as of November 26, 2013.

Accordingly, when Schlotzhauer’s timely post-judgment motion informed the circuit

court that it had based the grant of summary judgment on the erroneous premise that she

had no right to assert her claims as of the date of summary judgment, the circuit court

should have reconsidered its decision and rescinded the grant of summary judgment.11

       10
         We apply the doctrine of relation back in part because the real-party-in-interest
rule does not serve the same purpose as the statute of limitations. Limitations protects
defendants against stale claims (see Anderson v. United States, 427 Md. 99, 118 (2012)),
while the real-party-in-interest rule protects defendants against multiple claims. See, e.g.,
Rodriguez v. Compass Shipping Co., Ltd., 617 F.2d 955, 958 (2d Cir. 1980) (citing Fed.
R. Civ. P. 17(a)).
       11
         What happened here is not substantially different from what might occur in other
instances in which a party prematurely asserted a claim that the party later acquired by
operation of law. E.g., Safeway Ins. Co. v. Collins, 192 Ariz. 262, 266-67 (Ct. App.
1998) (holding that trial court erred in summarily dismissing premature tort claim filed by
                                                                               (continued...)

                                              -26-
       E.     As a Matter of Federal Bankruptcy Law, Schlotzhauer Owned the
              Claim as of the Filing of the Complaint

       Nonetheless, if any question remained as to Schlotzhauer’s ability to assert her

claims, the bankruptcy court put it to rest in its second opinion on January 24, 2014. In

that opinion, the bankruptcy court revised its earlier conclusion and ruled that, as a matter

of federal bankruptcy law, the cause of action had become revested in Schlotzhauer upon

the allowance of the exemption and that the revesting related back to the filing of her

petition, on October 6, 2010. Even though Schlotzhauer retroactively acquired the claim

by operation of law after she had filed suit, there is no serious question, in view of the

bankruptcy court’s ruling, that under federal bankruptcy law Schlotzhauer owned her

claim as of October 6, 2010, and that she had standing to assert the claim when she filed

suit, within the three-year statute of limitations, on December 27, 2012.

       Schlotzhauer promptly informed the circuit court of the bankruptcy court’s second

decision. As a matter of federal bankruptcy law, that decision refutes the central premises

of Uni-Select’s argument in support of summary judgment – i.e., that Schlotzhauer did

not own her claim and that, if she had reacquired it, it was still barred by limitations. The

circuit court considered the bankruptcy court’s second decision at a hearing on the post-

judgment motion, but appears not to have accounted for that decision in denying the post-


       11
         (...continued)
insurer as prospective subrogee without permitting insurer to cure defect by joining
insured as co-plaintiff, where insurer was not real party in interest when action was filed
because its subrogation rights had not yet vested within limitations period for tort claim).

                                             -27-
judgment motion. The court certainly did not explain why it declined to reconsider the

grant of summary judgment in light of the bankruptcy court’s decision that, as a matter of

federal bankruptcy law, Schlotzhauer had owned the claim all along.

       In a final defense of the circuit court’s decision, Uni-Select argues that the

bankruptcy court exceeded its jurisdiction or decided a question of Maryland law. We

disagree. In moving for summary judgment, Uni-Select argued that, as a matter of federal

bankruptcy law, Schlotzhauer did not have the right to assert her claim. The bankruptcy

court held that the premise for Uni-Select’s motion was incorrect and that, as a matter of

federal bankruptcy law, Schlotzhauer did have the right to assert her claim – and, indeed,

had had it since before the commencement of the lawsuit. As the circuit court correctly

recognized, it “ha[d] no authority to make” a “determination” about when and whether

Schlotzhauer acquired her claim, because that “is a matter of federal bankruptcy law,

under the jurisdiction of a federal bankruptcy court.” Consequently, once the bankruptcy

court rejected the premise for Uni-Select’s motion, the circuit court should have vacated

the grant of summary judgment in Uni-Select’s favor.12

       Because the bankruptcy court’s second decision amounts to a material

development that Schlotzhauer could not have brought to the court’s attention before the


       12
         It is by no means unusual for the outcome of bankruptcy proceedings to have
some material effect on the rights of a party in an action in the Maryland courts. See, e.g.,
WinMark Ltd. P’ship v. Miles & Stockbridge, 345 Md. 614, 629-30 (1997); Adams, 328
Md. at 480-81; Horn, 100 Md. App. at 320-21; cf. GAB Enters., Inc. v. Rocky Gorge
Dev., LLC, 221 Md. App. 171 (2015).

                                            -28-
court had granted summary judgment, the circuit court erred in declining to vacate that

ruling in response to the motion to alter or amend.13

                                       C ONCLUSION

       When the circuit court initially granted summary judgment on the ground that

Schlotzhauer did not own her claim, it did not know of the bankruptcy court’s near-

simultaneous decision that she had acquired the claim six weeks before. Nonetheless,

once Schlotzhauer brought that decision to the circuit court’s attention, as she did in her

timely post-judgment motion to alter or amend, the court had an obligation to consider

that new legal development. The court also had an obligation to consider the bankruptcy

court’s subsequent decision that Schlotzhauer had owned the claim from the inception of

her lawsuit.

       Although the court fulfilled its obligation to consider those decisions, it reached

the erroneous conclusion. Under either of the bankruptcy court’s decisions, the grant of

summary judgment was no longer tenable. Because the court, therefore, erred in denying

the motion to alter or amend the judgment, we vacate the grant of summary judgment.

See Williams, 361 Md. at 152-53; Wormwood, 124 Md. App. at 701.




       13
          At various points, both Uni-Select and the circuit court incorrectly spoke as
though the court lacked “subject matter jurisdiction” because of Schlotzhauer’s putative
lack of “standing.” These ill-fitting references to “subject matter jurisdiction” derive
from federal cases, which hold that there is no “case or controversy” within the meaning
of Article III, section 2, of the federal Constitution, if a plaintiff lacks standing.

                                            -29-
       JUDGMENT OF THE CIRCUIT
       COURT FOR QUEEN ANNE’S
       COUNTY VACATED. CASE
       REMANDED FOR FURTHER
       PROCEEDINGS CONSISTENT
       WITH THIS OPINION. COSTS TO
       BE PAID BY APPELLEES.




-30-